                Case 2:20-cv-00111-RAJ Document 117 Filed 01/04/21 Page 1 of 3




1
                                                                                  The Honorable Richard Jones
2

3

4

5

6

7
                                           UNITED STATES DISTRICT COURT
8                                         WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
9
                                                                  )
10   STATE OF WASHINGTON, et al.,                                 )   No. 2:20-cv-0111-RAJ
                                                                  )
11       Plaintiffs,                                              )   NOTICE OF APPEARANCE
                                            v.                    )
12                                                                )
     UNITED STATES DEPARTMENT OF                                  )
13   STATE, et al.,                                               )
                                                                  )
14       Defendants.                                              )
                                                                  )
15
                                                    NOTICE OF APPEARANCE
16

17   PLEASE TAKE NOTICE that Michael F. Knapp, Trial Attorney with the U.S. Department of

18   Justice, hereby enters his appearance on behalf of Federal Defendants in the above captioned case.

19              Correspondence may be addressed to Mr. Knapp as follows:
20    By Courier:                       Michael Knapp
21    (preferred)                       United States Department of Justice
                                        Civil Division, Federal Programs Branch
22                                      1100 L Street NW, Room 12008
                                        Washington, DC 20005
23
      By U.S. Mail            Michael Knapp
24    (likely to incur delay) United States Department of Justice
                              Civil Division, Federal Programs Branch
25
                              Post Office Box 883
26                            Washington, DC 20044

27
     Notice of Appearance                                                              United States Department of Justice
     State of Washington, et al. v. U.S. Dep’t of State, et al.                   Civil Division, Federal Programs Branch
     (No. 2:20-cv-111-RAJ) – 1                                                            1100 L Street NW, Room 12008
                                                                                                   Washington, DC 20005
                                                                                                             202-514-2071
                Case 2:20-cv-00111-RAJ Document 117 Filed 01/04/21 Page 2 of 3



                Mr. Knapp may be reached by phone at (202) 514-2071 or by electronic mail at
1
     michael.f.knapp@usdoj.gov. Faxes for Mr. Knapp should be sent to (202) 616-8470.
2

3

4    Dated: January 4, 2021                                       Respectfully submitted,

5                                                                 JEFFREY BOSSERT CLARK
                                                                  Acting Assistant Attorney General
6

7                                                                 ANTHONY J. COPPOLINO
                                                                  Deputy Director, Federal Programs Branch
8
                                                                  MATTHEW J. GLOVER
9                                                                 CHRISTOPHER A. BATES
                                                                  Counsel, Civil Division
10
                                                                  /s/ Michael F. Knapp
11
                                                                  MICHAEL F. KNAPP
12                                                                Trial Attorney
                                                                  U.S. Department of Justice
13                                                                Civil Division, Federal Programs Branch
                                                                  1100 L Street, NW Room 12008
14                                                                Washington, D.C. 20530
                                                                  (202) 514-2071 (telephone)
15                                                                (202) 616-8470 (facsimile)
16                                                                michael.f.knapp@usdoj.gov

17                                                                Attorneys for Federal Defendants

18

19

20

21

22

23

24

25

26

27
     Notice of Appearance                                                                       United States Department of Justice
     State of Washington, et al. v. U.S. Dep’t of State, et al.                            Civil Division, Federal Programs Branch
     (No. 2:20-cv-111-RAJ) – 2                                                                     1100 L Street NW, Room 12008
                                                                                                            Washington, DC 20005
                                                                                                                      202-514-2071
                Case 2:20-cv-00111-RAJ Document 117 Filed 01/04/21 Page 3 of 3




1                                                   CERTIFICATE OF SERVICE

2               I hereby certify that on January 4, 2021, I electronically filed the foregoing brief using the

3    Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

4
     Dated: January 4, 2021                                                    /s/ Michael F. Knapp
5                                                                              Michael F. Knapp
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Notice of Appearance                                                           United States Department of Justice
     State of Washington, et al. v. U.S. Dep’t of State, et al.                Civil Division, Federal Programs Branch
     (No. 2:20-cv-111-RAJ) – 3                                                         1100 L Street NW, Room 12008
                                                                                                Washington, DC 20005
                                                                                                          202-514-2071
